DETAILED ACTION

This application has been transferred to PRIMARY EXAMINER ANNETTE DIXON, AU 3785.
This Office Action is in response to the amendment, filed on December 11, 2020.  Primary Examiner acknowledges Claims 26-29, 31-35, and 37-61 are pending in this application, with Claims 26-29, 31-35, 38-40, and 45-50 having been currently amended, Claims 51-61 having been newly added, and Claims 1-25, 30, and 36 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Although the construction of a diving mask having a frame fitted with a visor and a flexible skirt having a partition delimiting an upper chamber for viewing from a lower chamber for breathing, wherein the partition includes at least one passageway for enabling circulation of inspired air directed from the upper chamber towards the lower chamber during the inspiration phase of the user is well known as shown in prior art Gdulla (4,276,877) and Mintchev (FR 2720050 A1), the features of the component mounted to the breathing tube housing the telecommunications device and subsequent components there of are not disclosed, taught, or fairly suggested in the prior art.  
The use of telecommunications devices in masks and diving masks are well known and document; however, the specific manner of connection and attachment as claimed does not appear to be represented in the prior art made of record.  
Specifically, of the prior art reviewed, the microphone is in explicit proximity to the mouth of the user, while the other components of the telecommunications device (loudspeaker, antenna - transmitter and receiver modules) are remotely configured away from the breathing chamber as to not interfere with the breathing of the user, pick up the sounds of the gas/air flowing within the tubing, and/or moisture generated during respiration - e.g. self-contained breathing apparatus (SCBA) systems.   Conventional SCBA systems place the other components of the telecommunications device (loudspeaker, antenna - transmitter and receiver modules) on the expiration/exhalation pathway rather than the breathing tube.  Thus, it is unclear why one of ordinary skill in the art would be motivated to place the telecommunications device including the microphone to be mounted to the breathing tube rather than adjacent to the mouth of the user, wherein the devices may interfere with the breathing of the user, pick up sounds from the flowing gas/air, and be exposed to moisture from respiration.
In the explicit field of diving, the premise of a detachable telecommunications device is an oddity as diving utilizes self-contained underwater breathing apparatus (SCUBA) system - in an underwater environment, in this the inability to communicate with other divers or with people on land can be a catastrophic event ending in loss of life.  Thus, it is unclear why if the mask has the capability to support telecommunications with the diving mask, why one of ordinary skill in the art would be motivated to remove that telecommunications functionality at the potential harm or detriment of the user while the diving mask is in use.  Further, it is  noted, in an underwater environment, all of the components must be encompassed by the diving mask to prevent moisture intrusion.
Continuing, the oddity of the detachable nature in SCBA systems for firefighters, miners, and other gas mask wearers, again poses a serious threat to loss of life should the user be out of communication. 
Consequently, in light of the oddity of these specific mounting configurations as outlined below for each independent which do not appear to have a basis for obviousness which would not involve hindsight reasoning.  

In particular:
Independent Claim 26 recites the features “wherein the diving mask includes a telecommunications device which is mounted at least partially to the breathing tube, said telecommunication device comprising a microphone which is mounted to the breathing tube and terminates in said channel fluidly connected with the lower chamber”. 
Independent Claim 38 recites the features include “a detachable connector arranged to be mounted between the breathing tube and the frame, such that the detachable connector, when mounted to the breathing tube and the frame, form a fluidic connection at least between the lower chamber and the channel of the breathing tube, the detachable connector being detachable from the frame and the breathing tube, and wherein the detachable connector includes a telecommunications device comprising a microphone, a loudspeaker as well as a transmitter and receiver modules.”
Independent Claim 47 recites the features of a detachable component including “a body having a breathing tube detachable fastening portion; a telecommunications device having : a shifted loudspeaker linked to the body with a linking arm, a microphone, an antenna, at least a control button, and transmitter and receiver modules.”
Independent Claim 48 recites the features of a detachable breathing tube device of a diving mask including “a body having: a proximal end part comprising a fastening part for its detachable fastening to the frame of the diving mask, a distal end part, opposite to the proximal end part; an air inlet with orifices for exchanging air with the atmosphere; at least one air channel connected to the air inlet; a telecommunications device mounted to the body and comprising a loudspeaker, a microphone, an antenna as well as transmitter and receiver modules, wherein the microphone is mounted to the body and the antenna is at the distal end part of the body.”
Independent Claim 53 recites the features including “a detachable connector which is mounted detachably to the breathing tube, the detachable connector comprising a telecommunications device”. 
Independent Claim 59 recites the features of “a telecommunications device which comprises at least a loudspeaker, a microphone, an antenna as well as transmitter and receiver modules, said loudspeaker being shifted relative to the body of the breathing tube so as to be placed near at least one of the ears of the user; a detachable element detachably fastened to the breathing tube, said detachable element comprising at least said antenna, said microphone as well as said transmitter and receiver modules; and a linking arm for linking the loudspeaker to the detachable element.”

Therefore, these features of the component as mounted to the breathing tube appear to overcome the prior made of record.  Thus, Claims 26-29, 31-35, and 37-61 are deemed allowable over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785